Kitty Reeves Jean Chair, Columbia County Election Commission 1 Court Square, Suite 1 Magnolia, AR  71753
Dear Ms. Jean:
You have presented the questions below for my opinion.  You indicate that these questions relate to the school districts in your county, all of which were re-zoned as required after the 2000 census.  It is my understanding that all of the school districts in your county have a 10% or greater minority population.
  (1)  Are all school directors required to run this year whether their term is up or not?
  (2)  Can a school district place on the ballot only the directors who are up for election this year, and not place the others on the ballot, even if their zone lines have been changed?
  (3)  If a school district asks for an exemption under the Federal Voting Rights Act of 1965, when will it be known that the exemption has been granted?
  (4)  If a school district does not submit its paper work to the county board of election commissioners by the 90-day deadline prior to the school election, and as a result, the clerk's office is unable to change all voters to their new zones, what is the penalty and what should be done about the voters who were not changed?
Response
I must decline to provide an answer to these questions in light of this office's long-standing policy against the issuance of opinions on questions that are the subject of pending litigation. It has come to my attention that the issues raised by your questions have also been raised in the context of litigation that has been filed in Phillips County, Arkansas.  See Boyd v. Helena-West Helena Public School District
(CV-2002-261).  My policy of declining to address issues that are the subject of litigation is based primarily upon the separation of powers doctrine.  Any opinion issued by my office would constitute executive comment on matters that are properly before the judicial branch. Any answer to these questions must be provided in a judicial forum. Accordingly, I must not address these issues at this time.
Sincerely,
MARK PRYOR Attorney General